Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 05/30/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-23 are pending. 
Response to Applicant’s Argument
In response to “Simply put, Visel is not directed to phrasal analysis. While Visel does mention, indirectly, phrasal analysis, Visel's discussion of phrasal analysis does not show or suggest the claimed analysis based on a comparison, in a meaningful way, of a phrase with historical data” and “To the extent that the Office Action cites "group of tokens" it is clearly based on the analysis of each token individually within the group of tokens, and is not used to form a phrasal analysis”. 
Claim 1 recites, in part, “(1) a conversation input from a user comprising at least one phrase, said phrase comprising at least two words, (2) wherein the contextual conversation assistant analyzes the conversation input through, at least, a comparison of said phrase with historical data”.
With respect to (1), Visel teaches an automated natural language processor “ANLP” 110 (¶55) that extract sentences / sentence fragments from user speech (¶56 and ¶79) for an AI system 230 to provide responses / answers to user questions (¶60). 
The ANLP 110 decomposes natural language communication / speech into sentences / sentence fragments (¶79), tokenizes each word and punctuation mark within the sentences or sentence fragments (¶80), and parses each token or group of tokens sequentially until all metadata that can then be generated for the tokens are determined and stored within an associated token storage area (¶86). 
During parsing, ANLP 110 processes constraints of a currently selected meaning of the currently selected token to determine if the sentence or sentence fragment matches (satisfies) the constraint at the current token in order to select one specific meaning out of all of the associated word’s meanings within a consistent meaning framework graph CMF 208 (¶92, “constraint processing as shown at block 1108 is described in greater detail below with reference to FIGS. 15-16”). 
Therefore, Visel teaches a conversation input from a user comprising at least one phrase, said phrase comprising at least two words because ANLP 110 determines if sentence or sentence fragment (i.e., phrase comprising two or more words) matches (satisfies) a constraint at a current token. 
With respect to (2), the design and use of constraints is a technique for narrowing the range of possible meanings of words to specific meanings (¶101). In particular, processing the constraint includes parser 204 invoking execution of one or more constraint handlers 212 to attempt to match the constraint at the current context (¶90). Here, attempts to match the constraint to the current context of the sentence or sentence fragment (where context refers to a span of tokens including the token currently being processed) determines if the current word meaning makes sense in the current sentence context (¶106).
For example, Fig. 15 illustrates processing an CNTR (container) constraint specified in the constraint of a meaning signature of the preposition “into” in the form “into CNTR”, with the intention that this constraint is used to match such phrases as “into the cold lake”, “into the room”, “into my coffee cup” (¶122). Thus, the CNTR constraint returns a pass only if the word (or noun phrase) following the preposition “into” is a container of some type (¶122). 
Further, the constraints of tokens may relate to a multi-word phrases (¶95). For example, the meaning node for “over” (i.e., sentence fragment “over the past weekend” of Fig. 9) may contain a constraint “over the hill” (¶95). If this constraint is satisfied (i.e., by matching sentence or sentence fragment to “over the past weekend” per ¶92), parser 204 advances its parse index past the final word of “over the hill” based on the detected span recorded in the word’s token storage area 114 and records all discovered metadata in token storage area 114 (¶95). The next token to be processed by the parser is the token immediately following the longest span of those meaning constraints matched from the current token position (¶94).
In another example, parser 204 processes constraints for token 4 “weekend” shown in Fig. 13 where one meaning of the “weekend” token satisfies EPOCH constraint, which references a Noun Phrase “NP” constraint 1304 related to time and the NP constraint 1304 further references DET constraint 1306, ADJ constraint 1308, and N constraint 1310 (¶96). 
As each nested constraint is encountered, parser 204 attempts to extend the extent of the match to the greatest span possible, which is three tokens “the past weekend” in the case of EPOCH constraint 1302 (¶96). Thus, in attempting to match EPOCH constraint 1302, parser 204 has matched and recorded linguistic metadata for three tokens, each able to match some other constraint in the process; e.g., DET (“the”), ADJ (“past”), and NOUN (“weekend”) (¶96).
For each constraint match, the span of tokens matched by the constraint is saved and be utilized during a later parse scan. For example, a subsequent parse scan will identify tokens 2-4 (“the past weekend” of Fig. 13) as satisfying a Prepositional Phrase (PP constraint) 1312 of token 1 (“over”), resulting in a match spanning four tokens (¶96). 
Therefore, contrary to applicant’s argument that “Visel is not directed to phrasal analysis”, Visel is directed to matching sentence or sentence fragments (i.e., phrases comprising two or more tokens) to the meaning constraints of member tokens in order to narrow the range of possible meanings of words / tokens to specific meanings (per ¶101) and record / save linguistic metadata for the sentence fragment with matching span (e.g., Fig. 13, determine the intended meaning of the sentence fragment / phrase “Over the past weekend” by matching the phrase to satisfy the PP constraint 1312). 
Further, if at least one meaning constraint exists but was not satisfied (i.e., constraint at the current token was not matched to current context / span of tokens of the sentence or sentence fragment), ANLP 110 may additionally attempt to resolve this ambiguity by making a heuristics-based meaning selection based on prior usage of either meanings or words and/or the parent and/or sense links and/or class memberships of the extant meanings in CMF graph 208 (¶93). In one example, according to one such heuristic, constraint handler 212 determines if a current word meaning makes sense in the current sentence context (¶106). 
In other words, in the case that constraint “over the hill” (¶95, which is defined to be an idiom by its parent connection) does not match sentence fragment “over the past weekend” in Fig. 13 because the current word meaning “over the hill” does not make sense in the current context of the sentence fragment “over the past weekend”, ANLP 110 may additionally determine if a prior usage of either meanings of “over” or prior usage of “over” makes sense in the current sentence context (¶93 and ¶106) by attempting to match the sentence fragment “over the past weekend” to meaning constraints of “over” in prior usages and determine if the prior usage of “over” word meaning makes sense in the current sentence context “over the past weekend”.    
Therefore, Visel teaches (2) wherein the contextual conversation assistant analyzes the conversation input through, at least, a comparison of said phrase with historical data because ANLP 100 determines if a prior usage of either meanings or words makes sense in a current sentence context where context refers to a span of tokens including the token currently being processed. 
In response to “Nor does Visel implement, in response to a determined prima facie ambiguity of a phrase a self-referential internal contextual analysis of each word of the phrase. Because Visel does not analyze using phrasal analysis, Visel cannot provide a contextual analysis based on each word of a phrase”. 
Claim 1 requires in part “when an intention of said phrase is prima facie ambiguous in view of the comparison with historical data, a self-referential internal contextual analysis of each word of the phrase comprising a comparison of each word with at least one adjacent word”.
Visel teaches for cases in which a word meaning cannot be determined at the current iteration pass, it can almost always be identified in later passes (¶102). In other words, in cases where (1) the meaning constraints of the current token / word does not match the current context (i.e., span of tokens including the token currently being processed per ¶106) of the sentence or sentence fragment and (2) the additional attempt to make a heuristics based meaning selection based on the prior usage of either meanings or words (i.e., a heuristic to determine if a prior word meaning makes sense in the current sentence context per ¶93 and ¶106) cannot determine an intended meaning or at least narrowing a range of possible meanings of words to specific meanings (per ¶101) at the current iteration pass, proceed to the next iteration of the parse scan.  
In one example of parse scan shown in Fig. 13, given the token “weekend” satisfies four associated constraints including NP (noun phrase) and PP (prepositional phrase), parser 204 attempts to extend of the extent of the match to the greatest span possible to include three tokens “the past weekend” and where a subsequent parse scan will identify tokens 2-4 “the past weekend” as satisfying a PP constraint of token 1 “over” resulting in a match spanning four tokens (¶96). 
In other words, Visel teaches when an intended meaning of said phrase is prima facie ambiguous in view of the comparison with prior usage of a currently parsed token (i.e., constraint processing using meaning constraints of a currently parsed token failed to narrow the range of possible meanings of words to specific meanings), perform a self-referential internal contextual analysis of each word of the phrase comprising a comparison of each word with at least one adjacent / surrounding token / word. 
Specifically, ANLP 110, in subsequent parse scans, attempts to match the span of tokens constituting the current context of the sentence or sentence fragment surrounding or adjacent to the current token to meaning constraints of surrounding / adjacent tokens to determine an intended meaning of the sentence fragment.
In response to “Specifically, the Office Action cites para. 29 of Rusak, stating, "matching an utterance to one or more intents and/or entities may be based on traversing and randomly sampling a graphical model". Applicant respectfully submits that the randomly sampling a graphical model does not show or suggest the claimed random sampling of the conversation input. As such, Rusak does not show or suggest this subject matter as well”.
The relevant limitation states “wherein the context of the phrase is determined by comparing each word of the phrase with a random sampling of the conversation input”
Rusak teaches a contextual conversation assistant / NLP machine 182 receiving conversation input from user comprising requests intended to be a question or task (¶27). Specifically, the NLP machine 182 may be configured to parse an utterance (i.e., a sentence or sentence fragment) by the user in order to recognize intents and entities defined by the utterance (¶28). 
When a user utterance (i.e., sentence or sentence fragment) includes ambiguous pronouns or referents or due to speech interruptions or unclear speech and NLP machine 182 is unable to recognize a particular noun or named entity or otherwise unable to understand a particular word or phrase, NLP machine 182 may be configured to recognize a placeholder entity (¶27) by matching an utterance (i.e., sentence or sentence fragment) to one or more intents and/or entities based on traversing and randomly sampling a graphical model with nodes representing possible intents and entities associated with utterances according to transition functions (¶29).  
According to Rusak, the graphical models or knowledge representation includes schema, state data, path, and dialogue data (¶50).
Visel noted that “In cases in which a word meaning cannot be determined at the current iteration pass, it can almost always be identified at later passes” (¶102). The acknowledgement “almost always” indicates that there are some situations where even parsing in later passes may not narrow the range of possible meanings of words to specific meanings (per ¶101). Rusak teaches an alternative to resolve such situations by matching the sentence or sentence fragments to one or more intents or entities based on randomly sampling a graphical model including dialogue data (i.e., conversation input) in order to at least resolve some ambiguous nouns / pronouns or entities. 
Simply put, through random sampling of conversation input, Rusak teaches that it may be possible to match or compare words or tokens in the sentence fragments to nouns / pronouns / entities in the conversation input. According to the established function of Visel, the meaning constraint of such pronouns or entities randomly sampled from the conversation input may be used to match the sentence fragment for narrowing the range of possible meanings of words to specific meanings (¶101 of Visel).
Therefore, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to perform contextual analysis comprising a comparison of each word of the phrase with a random sampling of the conversation input in order to match conversation input to one or more intents and/or entities (Rusak, ¶29, matching an utterance (i.e., sentence or sentence fragment) to one or more intents and/or entities based on traversing and randomly sampling a graphical model / knowledge representation that includes dialogue data per ¶50).
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1, 6-7, 9-11, 13-15, 17-19, 21, and 23 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Visel (US 2015/0309992 A1).
Regarding Claim 1, Visel discloses a contextual conversation assistant (Fig. 1, ¶52, data processing platform; ¶60 and Fig. 2, the platform implements an Automatic NLP 110 and AI system 230 that outputs answers to questions) comprising: 
a conversation input from a user comprising at least one phrase, said phrase comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs at least a next sentence or sentence fragment to be processed; see example sentence in ¶80 and ¶¶81-82, tokenize each word and store semantic information (storage 114) relating to each token comprising semantic structure information for the token and at least one token to the token’s left and at least one token to the token’s right; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), 
wherein the contextual conversation assistant analyzes the conversation input through, at least, a comparison of said phrase with historical data (¶89, determine that a token has multiple meanings and using constraints to select one; ¶90, determine that the current token has a constraint, parser 204 accesses metadata previously generated from processing the token; ¶91, process tokens having multiple constrained meanings starting with the longest constraints first; ¶92, constraint processing fails when sentence fragment does not match the constraint (i.e., unable to extract one specific meaning and thus token is semantically ambiguous); ¶93, if at least one meaning constraint exists but was not satisfied, the intended meaning for the word is not determined by the constraint, but may be disambiguated by a subsequent iteration of the parse scan and additionally attempts to resolve this ambiguity based on prior usage of either meanings or words); and 
when an intention of said phrase is prima facie ambiguous in view of the comparison with historical data, a self-referential internal contextual analysis of each word of the phrase comprising a comparison of each word with at least one adjacent word (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached; i.e., per ¶102, unambiguous parsing is normally possible by processing the constraints of surrounding words); and 
a conversation output determined by the contextual conversation assistant wherein the conversation output is based at least in part on the contextual analysis of each word of the phrase, wherein said conversation output provides an intention of the conversation input (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶60, based on the information provided by semantic analyzer 214, AI system 230 can provide further outputs, such as decisions, generated text responding to the sentence (e.g., answers to questions), and reference information for future decisions).
Regarding Claim 11, Visel discloses a method for analyzing an ambiguous phrase comprising: 
receiving a conversation input from a user comprising at least one phrase, said phrase comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs at least a next sentence or sentence fragment to be processed; see example sentence in ¶80 and ¶¶81-82, tokenize each word and store semantic information (storage 114) relating to each token comprising semantic structure information for the token and at least one token to the token’s left and at least one token to the token’s right; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), 
comparing the phrase with historical data with known meaning (¶89, determine that a token has multiple meanings and using constraints to select one; ¶92, constraint processing fails when sentence fragment does not match the constraint (i.e., unable to extract one specific meaning and thus token is semantically ambiguous); ¶93, if at least one meaning constraint exists but was not satisfied, the intended meaning for the word is not determined by the constraint, but may be disambiguated by a subsequent iteration of the parse scan and additionally attempts to resolve this ambiguity based on prior usage of either meanings or words); 
determining context of the phrase by comparing each word of the phrase with all remaining words of the conversation input when an intention of said phrase remains prima facie ambiguous in view of the comparison with historical data (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached); and 
generating a conversation output based at least in part on the context of the phrase, wherein said conversation output provides an intention of the conversation input (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶60, based on the information provided by semantic analyzer 214, AI system 230 can provide further outputs, such as decisions, generated text responding to the sentence (e.g., answers to questions), and reference information for future decisions).
Regarding Claims 6 and 13-15, Visel discloses wherein the contextual analysis further comprises a comparison of each word of the phrase with both a preceding word and a subsequent word (¶102, unambiguous parsing is normally possible by processing the constraints of surrounding words; in view of ¶83, using stored semantic information of tokens to the left and tokens to the right).
Regarding Claim 7, Visel discloses wherein the contextual analysis further comprises a comparison of each word of the phrase with all remaining words of the phrase (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached; i.e., when a word meaning cannot be determined, the word meaning may be determined by subsequent words in the sentence).
Regarding Claim 18, Visel discloses wherein the conversation output comprises a request for the user to restate the conversation input (¶159, when there are multiple meanings of the same word match the sentence context, resolve the ambiguity by querying a user or administrator for resolution, for example, by requesting a definition of an unknown word). 
Regarding Claim 19, Visel discloses a contextual conversation assistant comprising: 
a conversation input from a user comprising at least one phrase, said phrase comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs at least a next sentence or sentence fragment to be processed; see example sentence in ¶80 and ¶¶81-82, tokenize each word and store semantic information (storage 114) relating to each token comprising semantic structure information for the token and at least one token to the token’s left and at least one token to the token’s right; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), an intention of said phrase being prima facie ambiguous (¶89, determine that a token has multiple meanings and using constraints to select one), 
wherein the contextual conversation assistant analyzes the conversation input through a self-referential internal contextual analysis of each word of the phrase comprising at least a comparison of each word with all remaining words of the conversation input (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached; i.e., when a word meaning cannot be determined, the word meaning may be determined by subsequent words in the sentence) and a comparison of each word with at least one adjacent word (per ¶102, unambiguous parsing is normally possible by processing the constraints of surrounding words); and 
a conversation output determined by the contextual conversation assistant wherein the conversation output is based at least in part on the contextual analysis of each word of the phrase, wherein said conversation output provides an intention of the conversation input (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶60, based on the information provided by semantic analyzer 214, AI system 230 can provide further outputs, such as decisions, generated text responding to the sentence (e.g., answers to questions), and reference information for future decisions).
Regarding Claim 21, Visel discloses wherein the comparison of each word of the phrase is iterated until said phrase is prima facie unambiguous (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words).
Regarding Claims 9-10, 17, and 23, Visel discloses wherein the conversation input comprises at least two phrases, each of said phrases comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs sentences or sentence fragments to be processed; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), and an intention of at least one of said two phrases being prima facie unambiguous and an intention of at least one of said two phrases being prima fade ambiguous (¶89, in some cases, a token in token sequences may have only one possible meaning; in others, the token may have multiple meanings) and wherein the contextual analysis further comprises a comparison of each word of the ambiguous phrase with the unambiguous phrase (¶102, unambiguous parsing is normally possible by processing the constraints of the surrounding words; in view of ¶86, using metadata such as phrasal structures of surrounding words / tokens).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3-4, 12, and 20 are rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) in view of Pitschel et al. (US 9922642 B2).
Regarding claims 2, 12, and 20, Visel does not disclose wherein said prima facie ambiguity comprises a knowledge of an intention of the conversation input that is more likely than not to be incorrect.
Pitschel teaches a contextual conversation assistant (Col 9, Rows 25-31, interact with user to obtain user speech input and to provide response) attempts to associate speech to text converted word tokens from a user conversation input to an actionable intent (Col 10, Rows 6-11, attempt to associate word tokens from converted speech with one or more actionable intents) wherein a knowledge of an intention of the conversation input that is more likely than not to be incorrect corresponds to prima facie ambiguity (Col 10, Rows 30-38, using context information to clarify and further define information contained in the word tokens; Col 11, Rows 12-13 and Col 12, Rows 25-37, determine the domain (actionable intent and its associated properties) with the highest confidence; Col 20, Rows 5-16, some alternatives / actionable intents have low confidence value).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine that a knowledge of an intention of the conversation input is more likely than not to be incorrect in order to generate alternative responses to user speech input (Pitschel, Col 20, Rows 1-5).
Regarding Claims 3-4, Visel does not disclose wherein the historical data comprises at least one conversation input from a different user and at least one older conversation input from the user.
Pitschel teaches using historical data comparison to analyze conversation input comprising older conversation input from the user (Col 12, Rows 40-42, determine an actionable intent associated with speech input tokens based on whether the digital assistant has previously correctly interpreted a similar request from a user) and at least one conversation input from a different user (Col 16, Rows 40-45, collect feedback information from one or more other DA clients; Rows 57 – Col 17, Row 1, crowd sourced knowledge base 358 stores crowd sourced information and organized by records of previous user requests to which the digital assistant had initially failed to successfully respond but subsequently fulfilled using crowd source information).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use conversation input from different users and older conversation input from the user in order to determine user intention and provide satisfactory responses to the same or similar user requests received in the future (Pitschel, Col 16, Row 65- Col 17, Row 1).
Claim 5 is rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) in view of Hakkani-Tur et al. (US 2015/0227845 A1).
Visel does not disclose wherein the contextual analysis is iterated until said phrase ceases to be prima facie ambiguous and achieves a threshold level of intention.
Hakkani-Tur teaches a system for receiving conversation input from a user comprising at least two words (¶32) and attempts to infer intent values for linguistic items / words (¶34, second set of linguistic items without intent label) by iteratively performing contextual analysis until the linguistic items ceases to be prima facie ambiguous and achieves a threshold level of intention (¶34, using a model to infer intent using contextual information like user selection log data comprising user selection in response to submission of user queries; ¶91, intent inference module 210 derives values for intent variables to identify intent labels associated with each linguistic item; ¶92, use Gibbs sampling to iteratively generate intent values for the linguistic items until the intent values converge on a stable approximation of the distribution of true intent values).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to iteratively performing contextual analysis until the linguistic items ceases to be prima facie ambiguous and achieves a threshold level of intention in order to infer true and stable intent values for user conversation inputs (Hakkani-Tur, ¶34, but if the linguistic item lacks a known intent label, the computer system 102 uses a model to infer the intent; ¶92, in this iterative process, the intent values will converge on a stable approximation of the distribution of true intent values).
Claims 8, 16, and 22 are rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) in view of Rusak et al. (US 2019/0103092 A1).
Visel does not disclose wherein the contextual analysis further comprises a comparison of each word of the phrase with a random sampling of the conversation input.
Rusak teaches a contextual conversation assist receiving conversation input from user (¶27, system 100 receiving user utterance and identify a request by matching the request to one or more intents and/or associated entities where user utterances include ambiguous pronouns and referents) and perform contextual analysis to map conversation input to an intention by comparing each word of the conversation input with a random sampling of the conversation input (¶29, matching an utterance to one or more intents and/or entities may be based on traversing and randomly sampling a graphical model; ¶50, graphical model / knowledge representation includes dialogue data; ¶70, current dialogue).
Therefore, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to perform contextual analysis comprising a comparison of each word of the phrase with a random sampling of the conversation input in order to match conversation input to one or more intents and/or entities (Rusak, ¶29, matching an utterance (i.e., sentence or sentence fragment) to one or more intents and/or entities based on traversing and randomly sampling a graphical model / knowledge representation that includes dialogue data per ¶50).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/11/2022